PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/923,148
Filing Date: 16 Mar 2018
Appellant(s): Verbeek et al.



__________________
KEITH CAMPBELL
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the appellant regards as the invention. 
Regarding Claim 2, the Claim appears incomplete, specifically the portion stating:
 “wherein the one or more inward extending ledges that extend from one or more internal surfaces of the first or second plates and between the device compartment and the adapter compartment”
The way the limitation is constructed, it appears a limitation was left off the end of the claim as the phrase above is an incomplete sentence as presently structured. If a limitation is not missing, the Examiner suggests omitting the term “that” from the limiting in order to read as follows:
“wherein the one or more inward extending ledges 
Appropriate clarification and/or correction is respectfully requested. Claims 28-29 are rejected for being dependent on indefinite claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 26 and 30are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sochor (8,162,684).
Regarding Claim 1, Sochor discloses an implantable casing for an implantable medical device comprising opposing first and second plates 42 (Fig. 2) spaced apart from one another by a gap configured to receive an adapter connector module 32 and a medical device 28 (Fig. 1). Sochor further discloses  a sidewall 46 joining the first plate and second plate 42 to define the gap (Fig. 1, 2). Additionally, Sochor discloses entry openings between the portions of plates 42 that are not connected by sidewall 36 (i.e. a bottom opening and side openings at either end) such that the adapter connector module 32 and device 28 are received in the gap and secured by the plates 42 that are spring biased via spring 41 (Fig. 2; col. 10, line 51-col. 11, line 20). When connected, the adaptor module 32 and device 28 are in confronting engagement with and secured by plates 42 and a connector port opening of the adapter module 32 faces toward a lateral entry opening, i.e. lead terminal 27 enters a side opening (see Fig. 1, 4A).
In regards to Claim 2, Sochor discloses the gap is configured to retain the adapter module 32 such that the bottom perimeter edge of module 32 abuts the top perimeter edge of device 28 ( Fig. 1, 2).
With regards to Claim 3, Sochor discloses both the adapter module 32 and a top surface of device 28 are configured to fit within the gap defined by sidewall 46 and the most distal tip of plates 42. Therefore, each portion in the gap where devices 28 and 32 reside can be considered the claimed device compartment and adapter compartment (Fig. 1, 2).
Regarding claim 4, Sochor discloses the adapter compartment extends to top portions of the first and second plates 4 and the device compartment extends to bottom portion of the first and second plates 42. Specifically, the adapter 32 touches top portions of plates 42 and is in contact with cover 46 and the device 28 resides under the adapter module 32 and touches the bottom flanges of plates 42 (Fig. 2). Additionally, Sochor discloses rear portions of plates 42 are joined by sidewall 46 and front portion of plates 42 are open to receive adaptor 32 so that the adapter 32 can slide into engagement with plates 42 (see Fig. 1, 2, 4A).
With regards to Claim 5, Sochor discloses bottom edge portions of plates 42 define gap entry openings, specifically opening for receiving adaptor 32 and lead 27 via a sliding motion into the openings (Fig. 1, 4A).
In regards to Claim 6, Sochor discloses top edge portions of plates 42 curve toward cover 46 at the connection point to cover 46 and therefore extend toward one another (Fig. 1, 2).
Regarding Claim 7, Sochor discloses plates 42 are elastically deformable via a spring force from spring 41 (col. 10, lines 51-60).
With regards to Claim 8, Sochor discloses plates 42 connect to cover 46, curve away from cover 46 as plates project downwardly and then curve back toward cover 46 to form bottom flanges. The gap formed by the curvature of plates 42 for receiving adapter 32 and device 28 can be considered an aperture formed therethrough as claimed (Fig. 2).
In regards to Claims 9 and 10, Sochor discloses rear portion of sidewall 46 has a rounded edge to match the curvature of both the adapter 32 and devices 28 (Fig. 1).
In regards to Claim 26, Sochor discloses the aperture defined by the openings in tabs 42 between the top and bottom surface of the tabs and extending toward front face of cover 31 expose not only the lead (which projects away from the front face of cover 31) but also the side walls of device 28, particularly portion 33 (see annotate figure below).

    PNG
    media_image2.png
    283
    315
    media_image2.png
    Greyscale

With respect to new claim 30 and thus the combination of claim 1 and 30, Sochor discloses a separate embodiment in Fig. 45A, B and 46 which discloses the claimed features. Specifically, Sochor discloses an implantable casing for an implantable medical device comprising opposing first and second plates 359 (Fig. 45A) spaced apart from one another by a gap configured to receive an adapter connector module 32 and a medical device 28 (Fig. 45A, 46). Sochor further discloses a sidewall 354 joining the first plate and second plate 359 to define the gap (Fig. 45A, 46). Additionally, Sochor discloses entry openings between the portions of plates 359 that are not connected by sidewall 354 (i.e. a bottom opening and side openings at either end) such that the adapter connector module 32 and device 28 are received in the gap and secured by the plates 359 that are spring biased via springs 353 (Fig. 45A; col. 22, lines 29-31). When connected, the adaptor module 32 and device 28 are in confronting engagement with and secured by plates 359 and a connector port opening of the adapter module 32 faces toward a lateral entry opening, i.e. lead terminal 27 enters a side opening (see Fig. 45A, 45B). Lastly, Sochor discloses a pin member 352 that touches perimeter edges of plates 359 (Fig. 45A, 46; col. 22, lines 20-41).

(2) Response to Argument


A. Claims 27-29
	Appellant argues on page 8 of the Brief that since “the Examiner was readily able to interpret the intent of claim 27” and because “one of skill in the art could readily understand…the [metes] and bounds of claim 27, Appellant submits claim 27 is definite”. While the Examiner does not necessarily agree that the claims are clear and definite, the Examiner notes that the suggestion to remove “that” from the claim is sufficient to overcome the rejection and Appellant appears to agree. For the sake of argument, the claims could also have just as easily omitted a clause at the end of the claim after the word compartment. For example, the claims could have stated “wherein the one or more inward extending ledges that extend from one or more internal surfaces….are further configured to…”. Ultimately, it was unclear if “that” was a typo or if there was a missing clause at the end of the limitation.

B. Claims 1-10, 26 and 30
	First, Appellant argues on page 8 of the Brief that “Sochor fails to disclose an adapter connector module as recited in Claim 1”. However, the Examiner notes claim 1 does not actually positively recite the adapter connector module and instead only utilizes the term “adapter connector module” in terms of intended use language, such as “for securing an implantable adapter connector module”, “configured to receive the adapter connector module”, and “when the device and adapter connector module are received”. Therefore, the presence of what Appellant considers to be an adapter connector module is not actually required by Claim 1 as currently presented. Claim 1 is solely drawn to an implantable casing, as noted in the preamble.
	However, for the sake of argument and regarding Appellant’s assertion that the adapter connector module is positively recited (an assertion with which the Examiner does not agree), the Examiner notes component 32 of Sochor can be considered Appellant’s adapter connector module, as noted in par. 17 of the Final Rejection mailed 07/20/2020. Specifically, component 32 is a component insertable into a header compartment of an implantable medical device 33 that electrically connects electrodes on a lead to electronics within the medical device via feedthrough contacts (Fig. 1). The specification of Sochor even states the design adapts the device to work with various types of leads (col. 3, lines 45-49), which would make the interchangeable portion 32 an adaptor or adapter connector module as claimed as it adapts the device to work with a particular lead or lead set.
	Appellant argues on pages 9-13 the interpretation of the term “confronting engagement”. As noted in paragraph 5 of the Final Rejection mailed 07/20/2020, the “term ‘confronting engagement’ does not necessarily require the first and second plates to physically touch the adapter connector. The term “confronting” broadly means to “oppose” or be in an opposing relationship, which plates 42 of Sochor are in relationship to adapter 40, i.e. they are on opposite sides of the adapter 40 (Fig. 2). Additionally, Appellant has not claimed any particular form of engagement between the two plates and the adapter assembly. The term “engage” broadly means “to hold by influence”, “to interlock”, “to mesh”, etc. (see Merriam Webster online dictionary). Such a definition does not preclude intermediary structure from being present in the interlocking, coming together, holding, etc. In the case of Sochor, plates 42 engage with adapter 40 via the lateral forces created by the connection of plates 42 to device rim 33 such that the connection of plates 42 to rim 33 compresses, interlocks, holds, etc. adapter 40 between sidewall 46 and device 28.” This can be more clearly illustrated in Annotated Figure 2 below in which the double sided arrow between adapter connector module 40 and plate 42 shows a “confronting” relationship, i.e. one in which the two structure are placed opposite one another, facing one another, in opposition to one another, etc., and that they are “engaged” with one another via the compression forces placed on the adapter connector module 40 due to the connection of plates 42 to their respective grooves:

    PNG
    media_image3.png
    349
    499
    media_image3.png
    Greyscale

Appellant disagrees with this interpretation of the term “confronting engagement” and cites MPEP §2111 stating the claims must be “given their broadest reasonable interpretation consistent with the specification”. However, Appellant acknowledges on page 12 of the Brief that “the specification does not define the term confronting engagement as one that causes the plates to meet or be placed against the sides of the device and the adapter module”.
 	As noted in §MPEP 2111.01, Section I:
“The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). “ (emphasis added)
	Additionally, MPEP §2111.01, Section II states :
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).” (emphasis added)

In view of the pertinent sections of the MPEP above, given that Appellant has not provided any special definition of the term “confronting engagement” in the specification, it would be improper to import the specific definition given by Appellant in the Brief and instead would be proper to give the term “confronting engagement” it broadest reasonable interpretation given the plain meaning of the words “confronting” and “engagement” (which was provided above and in par. 5 of the Final Rejection mailed 07/20/2020.

1. Plain meaning of ‘confronting’
Regarding the plain meaning of the term “confronting”, Appellant argues “Without asserting any authority, the Examiner asserts that confronting broadly means to ‘oppose’ or be in an opposing relationship and, therefore, reads on plates arranged on opposite sides of an adapter even if the plates do not contact the adapter.” Appellant then concludes “the Examiner’s interpretation that ‘confronting’ or ‘oppose’ means the plates are on opposite sides of the adapter is unreasonable in the context of the present claims and application”. The Examiner respectfully disagrees.
Appellant argues that “confronting means ‘to face’, ‘to cause to meet’, ‘to meet face to face’, etc. See Merriam-Webster Online Dictionary, as cited 18 September 2020 Amendment and Response at page 12.” However, the Examiner notes this same page of the Merriam Webster Online Dictionary states in definition 1 “to face especially in challenge: Oppose”. The Examiner further asserts that if one is facing something or someone, that person or object is placed opposite to or from that person or object (which is the definition provided by Appellant with the term ‘opposite’). Such as if one faces a mirror, that mirror is opposite of or placed in opposition to the person. As such, the interpretation the Examiner has taken with the term “confronting” appears to be reasonable and in line with the plain meaning of the term.

B. “Confronting” modifies “engagement”
Appellant argues “the Examiner’s assertion that Appellant has not claimed any particular form of engagement between the two plates and the adapter assembly is clear error. ‘Confronting’ modifies ‘engagement.’ Accordingly, the sides of the device and adapter connector module are in confronting engagement with, and secured by, the first and second plates. Thus, based on the plain meaning of ‘confronting’ the engagement would be one that causes the plates to meet or be placed against the sides of the device and the adapter module.” The Examiner respectfully disagrees. As noted previously, the term “confronting engagement” is not defined in the specification in the narrow terms described by Appellant. Specifically, the specification never states the term “confronting engagement” solely means that the plates meet and or are placed against the sides of the device and adapter module as claimed. As noted above with MPEP §2111.01, absent a clear disclaimer in the specification, it would be improper to read limitations into a claim from the preferred embodiment described in the specification (in this case any particular embodiment illustrated in the drawings) and that “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." As such, since the terms “engagement” and “confronting engagement” are overly broad, limiting these terms to the particular type of engagement argued by Appellant would be improper absent any disclaimer or special definition provided by Appellant in the specification. Instead, the terms “engagement” and “confronting engagement” are to be given their customary and ordinary meaning which would require the plates to a) face/oppose the adapter module and b) to somehow engage the adapter module when facing or opposing the adapter module. In the instant case, as highlighted in annotated Fig. 2 above, plates 42 face/oppose module 40 and engage module 40 via compressive forces applied to module 40 via the connection of plates 42 to their respective grooves. Module 40 is held in place via this connection. Again, Appellant does not claim any particular form of engagement.
Additionally, as noted in the Advisory Action mailed 10/08/2020, even if the term “confronting engagement” were given the narrow definition applied by Appellant (which the Examiner contends is not proper), Fig. 13 of Sochor would read on this interpretation. Specifically, the plate in this embodiment meets and touches adapter assembly 101 (see Fig. below)



    PNG
    media_image4.png
    432
    612
    media_image4.png
    Greyscale


Regarding this interpretation, Appellant argues on page 14 of the Brief, Appellant argues “Fig. 13 of Sochor is a cross-sectional view of a connector 95 and does not depict any medical device”. However, as noted previously, Claim 1 does not positively recite a medical device and instead solely claims an implantable casing. The medical device and adapter connector module are only recited in terms of functional language and are not actually claimed as components of the implantable casing of Claim 1. Any argument regarding the presence of a medical device and adapter are therefore moot. However, for the sake of argument, the Examiner notes any of the components of Fig. 13 can be considered a medical device, such as the component illustrated below by the added box. The component is a solid structure, is a device, is used for medical purposes and is implantable. Appellant has not specified any particular type of medical device, such as an active implantable medical device (AIMD), a passive implantable medical device, an implantable lead, a drug delivery device, an implantable sensor, etc. As such, a device used for a medical prose that is implanted in the body can be considered Appellant’s claimed implantable medical device. Lastly, given the disclosure of Sochor explicitly states the structures in the specification are related to implantable medical devices, it is unclear how the components of Fig. 13 cannot be considered part of a medical device (see col. 1, lines 20-57).


    PNG
    media_image5.png
    444
    651
    media_image5.png
    Greyscale


Regarding claims 26-30, it does not appear an appeal of these claims is proper as they have not been twice rejected. They were introduced as new claims on 5/11/2020 and have only been rejected once.
Regardless, regarding Claim 30, Appellant argues Figs. 46A, 46B and 47 fail to disclose an adapter connector module. However, as noted previously, Claim 1 does not positively recite an adapter connector module. Additionally, while the adapter connector module is not actually required by the claim, the Examiner notes Sochor discloses an adapter connector module much like that illustrated in Fig. 1 and 2, see annotated figure below:

    PNG
    media_image6.png
    375
    615
    media_image6.png
    Greyscale


This figure also shows plates 359 that face/oppose the adapter connector module and Fig. 45A (see below) shows that plates 359 are configured to meet and be placed against sides of medical device 28 via cutouts 345, wherein Fig. 46 discloses a side view of when all the components are joined together.


    PNG
    media_image7.png
    517
    481
    media_image7.png
    Greyscale



A. Aperture of Claim 8
Appellant argues:
“While the definition of aperture may include a gap, the gap identified cannot be considered an aperture formed therethrough. In other words, the gap formed by the curvature of the latches 42 of Sochor is not formed through the latches. Instead, as identified by the Examiner, the gap is formed by the curvature of the latches.”
The Examiner respectfully disagrees. Claims 8 simply states “wherein one or both of the first and second plates has an aperture formed therethrough”. An “aperture” is simply an opening, hole or gap (see Merriam Webster Online Dictionary), which Appellant appears to agree with given the statement above. “Therethrough” simply means “through” or “through the length of”. As such, the claims are requiring an aperture, gap, opening, or hole that is formed through the plate. The Examiner contends the structure of Sochor meets this definition in that plates 42 are formed to have a gap or opening that runs the width of the plate for receiving the upper rim of the groove of device 28 (Fig. 1, 2, see box in annotated figure below for the aperture).

    PNG
    media_image8.png
    343
    475
    media_image8.png
    Greyscale


Appellant relies on Fig., 2C of Appellant’s specification for the particular configuration of the claimed aperture. However, limitations from the specification cannot be read into the claims and the claims do not provide such a narrow definition of the aperture to read solely on the embodiment provided in Fig. 2C. Appellant’s arguments are spurious in that Appellant is arguing a particular configuration from the Figures that are not actually claimed. The breadth of Claim 8 does not preclude the interpretation applied with respect to Sochor.

B. Apertures of Claim 26
Appellant argues “the aperture of Sochor alleged by the Examiner does not expose a side of the lead terminal 32 or the cover 46 of Sochor. In fact, the alleged aperture does not appear to expose anything. Instead, the alleged apertures of latches 42 of Sochor are filled by the lead terminal 32 and cover 46 with any side surface of the lead terminal 32 and the cover 46 abutting a surface of the latches 42. See Sochor at Fig. 2.”
	The Examiner respectfully disagrees. Claim 26 states “wherein the casing is configured such that, when the device and the adapter connector module are received in the gap, a side of the device or adapter connector module is exposed through the aperture.” Therefore, to meet the claim limitation, the prior art must expose either a side of a device or adapter when the device and adapter are received in the gap. Sochor discloses this feature as indicated in annotated Figure 2B on page 8 of the Final Rejection mailed 07/20/2020, reproduced below.

    PNG
    media_image9.png
    292
    302
    media_image9.png
    Greyscale

The adapter 32 is most certainly exposed on one side. If the adapter were not exposed on one side (meaning it is completely encapsulated and covered), the lead (which is part of the adapter module) protruding from the end would not be visible. Since the lead is indeed visible once the adapter 32 is inserted through the aperture or gaps of plates 42 (renumbered 65 for this view), this configuration meets the limitation of Claim 26. The area highlighted in the box above is the side exposed through the aperture.

C. Pin member of Claim 30
The Examiner relied on pin member 352 of Fig. 45A, 46 and col. 22, lines 20-41 of Sochor for the claimed pin member configured to join a free perimeter edge of the first plate to a free perimeter edge of the second plate. Specifically, pin 352 lies between the perimeter edges of plates 359 and therefore acts as an intermediary structure that joins or connects plates 359 (see annotated figure below, wherein the box encompass portion 352 from Fig. 45A; portions 358 and 352 from Fig. 45A combine to form the structure in the annotated box):

    PNG
    media_image10.png
    340
    592
    media_image10.png
    Greyscale


Appellant has not claimed any particular configuration which joins the free ends of the plates and has not claimed any particular means for connecting the two plates. Therefore, the Examiner contends that the pin of Sochor that lies between and touches both plates 359 can be considered “configured to join a free perimeter edges of the first plate to a free perimeter edge of the second plate”. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792       

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.